DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II Claims 17-20 in the reply filed on 11/14/2022 is acknowledged.

Claim Objections
Claims 21, 25, 28, 31, 33-34 are objected to because of the following informalities:  Claims 21, 25, 28, 31, 33-34 discloses “bask-side” instead of back-side.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18, 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hiblot et al (US Publication No. 2020/0203276).
	Regarding claim 17, Hiblot discloses a method for forming a semiconductor device, comprising: forming a well region Fig 3E, 3a/3b/25 extending from a frontside surface of a substrate into the substrate Fig 3E; forming a semiconductor fin Fig 3E, 1 on the well region; forming a source/drain structure on the semiconductor fin Fig 3F, 5 ¶0061; etching a trench in the well region Fig 3G ¶0062; forming a buried power line in the trench of the well region Fig 3K, 20 ¶0063-0064; forming a source/drain contact electrically connecting the source/drain structure to the buried power line Fig 3K ¶0063-0064; performing an etching process on a backside surface of the substrate to form a plurality of openings that expose the buried power line and the well region Fig 3O ¶0063-0064; and filling the plurality of openings with a conductive material to form a plurality of through silicon vias Fig 1 ¶0055.
	Regarding claim 18, Hiblot discloses wherein the buried power line is used as an etch stop layer during the etching process  ¶0064.
Regarding claim 20, Hiblot discloses after performing the etching process, forming a metal silicide layer on the well region through the openings ¶0020, 0055-0056.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Publication no 2022/0013522) in view of Hiblot et al (US Publication No. 2020/0203276).
Regarding claim 21, Li discloses a method for forming a semiconductor device, comprising: doping a first conductive type dopant Fig 3A, 104 into a semiconductive substrate from a front-side of the semiconductive substrate to form a first conductive type well region Fig 3A; doping a second conductive type dopant Fig 3A, 106 into the semiconductive substrate from the front-side of the semiconductive substrate to form a second conductive type well region Fig 3A, the second conductive type dopant having an opposite conductive type to the first conductive type dopant Fig 3A; forming a first channel pattern Fig 3A, 108-111 on the first conductive type well region, and a second channel pattern on the second conductive type well region Fig 3A; forming a gate pattern extending across the first and second channel patterns Fig 3C; forming a plurality of first source/drain patterns on the first channel pattern and at opposite sides of the gate pattern ¶0028, a plurality of second source/drain patterns on the second channel pattern and at opposite sides of the gate pattern ¶0028 Fig 2. Li discloses all the limitations but silent on the formation of TSV. 
Whereas Hiblot discloses forming a first through substrate via (TSV) extending from a bask-side of the semiconductive substrate to the first conductive type well region Fig 1. Li and Hiblot are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.

Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Li to improve device connectivity.
	Regarding claim 22, Hiblot discloses wherein the first TSV is between the first and second channel patterns from a top view Fig 1.
 	Regarding claim 24, Hiblot discloses wherein the first TSV overlaps an interface formed by the first and second conductive type well regions from a top view Fig 1.
Regarding claim 25, Hiblot discloses further comprising: forming a second TSV extending from the bask-side of the semiconductive substrate to the second conductive type well region Fig 1.
Claims 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Publication no 2022/0013522) in view of Hiblot et al (US Publication No. 2020/0203276) and in further view of Chiang et al (US Publication No. 2020/0135634).
Regarding claim 23, Li and Hiblot discloses all the limitations but silent on the arrangement of the gate structure. Whereas Chiang discloses wherein the first TSV overlaps with the gate pattern from a top view Fig 17A ¶0047. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Li and incorporate the arrangement of Chiang to improve device connectivity.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hiblot et al (US Publication No. 2020/0203276) in view of Chiang et al (US Publication No. 2020/0135634).
Regarding claim 31, Hiblot discloses  method for forming a semiconductor device, comprising: forming first and second fins on a well region in a semiconductive substrate from a front-side of the semiconductive substrate Fig 3E; forming a front-side interconnect stack over the metal contact and electrically connected to the metal contact Fig 3K; and forming a first through substrate via (TSV) extending from a bask-side of the semiconductive substrate to the well region underlying the second fin Fig 3O. Hiblot discloses all the limitations but silent on the arrangement of the gate structures. Whereas Chiang discloses forming a gate structure extending across the first and second fins Fig 19; growing first epitaxial structures on the first fin, and second epitaxial structures on the second fin ¶0045; forming a metal contact on one of the first epitaxial structures from the front-side of the semiconductive substrate Fig 24. Hiblot and Chiang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hiblot because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of  Hiblot to improve device performance.
	Regarding claim 32 Hiblot in view of Chiang discloses  forming a buried power rail in the semiconductive substrate from the front-side of the semiconductive substrate, wherein the metal contact extends from the one of the first epitaxial structures to the buried power rail Hiblot Fig 1; Chiang Fig 24.
Regarding claim 33, Hiblot discloses further comprising: forming a second TSV extending from the back-side of the semiconductive substrate to the buried power rail Fig 1.
Regarding claim 34, Hiblot discloses forming a second TSV extending from the back-side of the semiconductive substrate through the front-side of the semiconductive substrate to the front-side interconnect stack Fig 1.
Regarding claim 35, Hiblot discloses before forming the first TSV, forming a doped silicon layer on a back-side of the well region where the first TSV will be formed thereon ¶0059-0060.
Regarding claim 36, Hiblot discloses before forming the first TSV, forming a metal silicide layer on a back-side of the well region where the first TSV will be formed thereon ¶0020, 0055-0056.
Allowable Subject Matter
Claims 19, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811